Citation Nr: 0002648	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a benign chromophobe 
adenoma of the pituitary gland as a result of exposure to 
ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for a 
benign pituitary tumor as a result of exposure to ionizing 
radiation. The veteran, who served on active duty from March 
1950 to June 1952, appealed that decision to the Board.

The Board initially denied the veteran's claim for service 
connection for a pituitary tumor in March 1990.  That 
decision was based on a finding that pituitary tumors were 
not subjected to presumptive service connection because of 
radiation exposure.  In June 1992, however, the RO notified 
the veteran that he might be eligible to request 
readjudication of his claim based on changes in the law.  In 
June 1995, the RO reconsidered the veteran's claim on a de 
novo basis and again denied the claim.  This appeal ensued 
from that decision.  The Board remanded the case for 
additional development in March 1996.  That development has 
been completed by the RO, and the case is once again before 
the Board for appellate review.


REMAND

A preliminary review of the record discloses that it appears 
that an additional remand in necessary before the Board can 
decide this claim.  The record reflects that, in January 
2000, after the case had been transferred to the Board, the 
veteran submitted a VA Form 9 (Appeal to Board of Veterans' 
Appeals) in which he requested to be scheduled for a hearing 
before a Member of the Board sitting at the RO in Lincoln, 
Nebraska. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should take all necessary steps 
to ensure that the veteran is scheduled 
for a hearing before a Member of the 
Board at the local Regional Office as 
soon as practicable.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




